           Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 1 of 53




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


RADIYA BUCHANAN
c/o Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036;

ANN DAGRIN
c/o Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036;

LINDSAY FIELD
c/o Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.                         Case No. 20-cv-1542-DLF
Washington, D.C. 20036;

Plaintiffs,

      v.

DONALD J. TRUMP,
In his official capacity as
President of the United States
1600 Pennsylvania Avenue, N.W.
Washington, D.C. 20500;

WILLIAM P. BARR,
In his individual capacity and official capacity as
U.S. Attorney General
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530;

MARK T. ESPER,
In his official capacity as
U.S. Secretary of Defense
1400 Defense Pentagon
Washington, D.C. 20301;

MAJOR GENERAL WILLIAM J. WALKER
In his official capacity as
Commanding General of the District of
Columbia National Guard
2001 E. Capitol Street, S.E.
Washington, D.C. 20003;
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 2 of 53




GREGORY T. MONAHAN
In his individual capacity and official capacity as
Acting Chief of the United States Park Police
1100 Ohio Drive, S.W.
Washington, D.C. 20242;

JAMES M. MURRAY
In his official capacity as
Director, U.S. Secret Service
950 H Street, N.W., Suite 7800
Washington, D.C. 20223;

MICHAEL CARVAJAL
In his official capacity as
Director of the Federal Bureau of Prisons
320 First Street, N.W.
Washington, D.C. 20534;

RUSSELL FENNELLY,
In his individual capacity and official capacity as
Captain of the United States Park Police,
1100 Ohio Drive, S.W.
Washington, D.C. 20242;

MARK ADAMCHIK,
In his individual capacity and official capacity as
Incident Commander of the United States Park
Police,
1100 Ohio Drive, S.W.
Washington, D.C. 20242;

FNU SEBERLING,
In his individual capacity and official capacity as an
officer of the United States Park Police,
c/o United States Park Police,
1100 Ohio Drive, S.W.
Washington, D.C. 20242;

PETER NEWSHAM
In his official capacity as
Chief of the Metropolitan Police Department of the
District of Columbia
300 Indiana Avenue, N.W., Room 5059,
Washington, D.C. 20001;




                                                1
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 3 of 53




JEFFERY CARROLL
In his individual capacity and official capacity as
Assistant Chief of Metropolitan Police Department of
the District of Columbia
c/o Metropolitan Police Department
300 Indiana Avenue, N.W., Room 5059,
Washington, D.C. 20001;

ANTHONY ALIOTO
In his individual capacity and official capacity as an
officer of Metropolitan Police Department of the
District of Columbia
c/o Metropolitan Police Department
300 Indiana Avenue, N.W., Room 5059,
Washington, D.C. 20001;

S. BUCHANAN
In his individual capacity and official capacity as an
officer of Metropolitan Police Department of the
District of Columbia
c/o Metropolitan Police Department
300 Indiana Avenue, N.W., Room 5059,
Washington, D.C. 20001;

FNU HARGROVE
In his individual capacity and official capacity as an
officer of Metropolitan Police Department of the
District of Columbia
c/o Metropolitan Police Department
300 Indiana Avenue, N.W., Room 5059,
Washington, D.C. 20001;

C. W. MEYER
In his individual capacity and official capacity as an
officer of Metropolitan Police Department of the
District of Columbia
c/o Metropolitan Police Department
300 Indiana Avenue, N.W., Room 5059,
Washington, D.C. 20001;

CLIFTON MURPHY
In his individual capacity and official capacity as an
officer of Metropolitan Police Department of the
District of Columbia
c/o Metropolitan Police Department



                                                2
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 4 of 53




300 Indiana Avenue, N.W., Room 5059,
Washington, D.C. 20001;

THOMAS PAYNE
In his individual capacity and official capacity as an
officer of Metropolitan Police Department of the
District of Columbia
c/o Metropolitan Police Department
300 Indiana Avenue, N.W., Room 5059,
Washington, D.C. 20001;

FNU TAYLOR
In his individual capacity and official capacity as an
officer of Metropolitan Police Department of the
District of Columbia
c/o Metropolitan Police Department
300 Indiana Avenue, N.W., Room 5059,
Washington, D.C. 20001;

DANIEL THAU
In his individual capacity and official capacity as an
officer of Metropolitan Police Department of the
District of Columbia
c/o Metropolitan Police Department
300 Indiana Avenue, N.W., Room 5059,
Washington, D.C. 20001;

ANTHONY A. WILLIS
In his individual capacity and official capacity as an
officer of Metropolitan Police Department of the
District of Columbia
c/o Metropolitan Police Department
300 Indiana Avenue, N.W., Room 5059,
Washington, D.C. 20001;

WAYNE VINCENT
In his individual capacity and official capacity as a
captain of the Arlington County Police Department,
c/o Arlington County Police Department
1425 N Courthouse Rd,
Arlington, VA 22201

RYAN BLACK,
In his individual capacity and official capacity as an
officer of the Arlington County Police Department,
c/o Arlington County Police Department



                                                3
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 5 of 53




 1425 N Courthouse Rd,
 Arlington, VA 22201

 RYAN ALLEN,
 In his individual capacity and official capacity as an
 officer of the Arlington County Police Department,
 c/o Arlington County Police Department
 1425 N Courthouse Rd,
 Arlington, VA 22201

 JOHN & JANE DOES 1–50;

 JOHN & JANE POES 1-50;

 and

 JOHN & JANE ROES 1-50,

 Defendants.


                               FIRST AMENDED COMPLAINT

       1.      This case concerns a day that will live in infamy. It’s the day that our federal

executive branch unleashed a military and paramilitary force on a band of peaceful protesters

assembled in historic Lafayette Park across from the White House. The officials, wielding batons,

sprayed the crowd with tear gas, flash-bang grenades, smoke bombs, and rubber bullets, causing

frightened protesters to flee, fearing for their lives and hobbled by their injuries. And what

prompted this military attack on peaceful civilian targets? President Trump’s desire to walk

through the park a few minutes later to stage a photo-op publicity stunt holding a bible as a political

prop in front of a nearby church. It was a gross abuse of executive power that violated First

Amendment free speech rights, Fourth Amendment protections against unreasonable force, Fifth

Amendment due process rights, and long-standing federal law prohibiting use of such military

force on domestic targets. This must never happen again.




                                                  4
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 6 of 53




       2.      On June 1, 2020, peaceful protesters gathered in Lafayette Park, a public park

adjacent to the White House, to call for racial justice and police reform following the recent

homicide of George Floyd and too many other black people at the hands of law enforcement. The

atmosphere in the park that day was peaceful, with some people singing, some dancing, and others

kneeling in silence. Some protesters had even brought their young children and pets. They carried

signs with messages like “Black Lives Matter” and “I Can’t Breathe,” and called on local police

officers present to take a knee in solidarity with the protests. Others questioned why the police

wore militarized equipment, chanting “We don’t see a riot here. Why are you in riot gear?”

       3.      Lafayette Park—the people’s park—is situated at the White House’s doorstep. It

provides a unique and important venue for protesters to have their grievances heard by the

President of the United States and the nation’s other most powerful leaders. Although it was once

used as a place to sell and house slaves, it has since been the site of many of the most influential

protests in American history, including the Women’s Suffrage Protests of the early 1900s, the Civil

Rights Protests of the mid-1960s, and the Vietnam War Protests of the late 1960s and early

1970s. Those protesters could not be ignored, peaceably assembling within earshot of Presidents

and in plain view of the White House. Lafayette Park is one of the few places in the country where

the American people can speak to the executive branch directly. It is for this reason that courts in

this District have called Lafayette Park one of the “most conspicuous public for[a] in the nation,”

and a truly “unique situs for the exercise of First Amendment rights.” Thus, it came as no surprise

that, as demands for racial justice recently swept the country, peaceful protesters once again made

their way to Lafayette Park to speak directly to the President and the nation.

       4.      As the peaceful protests that day continued into the early evening of June 1, 2020,

President Trump, unbeknownst to the protesters, was preparing himself to cross through Lafayette




                                                 5
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 7 of 53




Park en route to a photo opportunity in front of nearby St. John’s Episcopal Church across the

street. At that time, members of the United States Park Police, the United States Secret Service,

the District of Columbia National Guard, the Bureau of Prisons, Metropolitan Police Department,

Arlington County Police Department, and others who appeared to be military were already

surrounding the protesters. Indeed, the President had recently deployed active duty troops to

Washington, D.C., in an effort to suppress protests. Just minutes before the President arrived at

Lafayette Park, Attorney General Barr, at the behest of the President, ordered these military and

paramilitary forces to clear Lafayette Park.

       5.      Suddenly and without warning, this military force launched a vicious attack on the

protesters that one witness, a military veteran, described as “like being back in combat.” The

police—wearing riot gear, wielding batons, carrying firearms, and displaying “Military Police”

shields—released a gaseous chemical irritant that the federal government later claimed wasn’t

“tear gas,” even though it caused tears. The officers, some of whom were on horseback, fired

rubber bullets into the crowd, as the bruises and welts all over protesters’ bodies confirmed. And

the officers threw flash-bang grenades and smoke bombs into the crowd, filling the air with fire

and smoke, and leaving protesters burned in their wake. The scene was utter chaos, with many

screaming as they ran for cover, others vomiting or blinded by the tear gas, and some trampled by

horses and the crush of the fleeing crowd.

       6.      The federal government’s actions drew condemnation from across the political

spectrum. General James Mattis, President Trump’s former Secretary of Defense, wrote that he

never “dream[ed] that troops taking th[e] [] oath [to defend the United States Constitution] would

be ordered under any circumstance to violate the Constitutional rights of their fellow citizens—

much less to provide a bizarre photo op for the elected commander-in-chief, with military




                                                6
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 8 of 53




leadership standing alongside.” And the Right Reverend Mariann Budde, Bishop of the Episcopal

Diocese of Washington, stated that she was “outraged” that she “was not given even a courtesy

call that they would be clearing [Lafayette Park] with tear gas so they could use one of our churches

as a prop, holding a Bible, one that declares that God is love and when everything [the President]

has said and done is to inflame violence.”

       7.      For his part, President Trump has “no regrets” about this attack on peaceful

protesters in the shadow of the White House. In fact, the next day, he lauded the “domination”

and “overwhelming force” that was used on these peaceful protesters, and he congratulated himself

in the third person for deploying it, tweeting “thank you President Trump!” And on the very

morning Plaintiffs filed this action (June 11, 2020), President Trump tweeted: “Our great National

Guard Troops who took care of the area around the White House could hardly believe how easy it

was. ‘A walk in the park’, one said. The protesters, agitators, anarchists (ANTIFA), and others,

were handled VERY easily by the Guard, D.C. Police, & S.S. GREAT JOB!” Later that morning,

though, General Mark Milley, the Chairman of the Joint Chiefs of Staff, publicly apologized for

his role in the Lafayette Park incident: “I should not have been there. My presence in that moment

and in that environment created a perception of the military involved in domestic politics. As a

commissioned uniformed officer, it was a mistake that I have learned from, and I sincerely hope

we all can learn from it.”

       8.      There was no justification, however, for this brutal attack on peaceful civilian

targets. In fact, Attorney General Barr has effectively conceded that the violence was

unnecessary—admitting that “[t]his was not an operation to respond to that particular crowd.” The

media and others captured on video the passionate but peaceful nature of this protest, followed by

officers’ assault on protesters. Videos of the incident itself confirmed the timing; officers began




                                                 7
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 9 of 53




using munitions on peaceful protesters approximately 25 minutes before a curfew set by the

District of Columbia was about to go into effect, meaning they could not have been enforcing any

curfew violation, as the White House later claimed. Similarly, the other justifications that federal

officials offered for their conduct—that, for instance, they wanted to expand the White House

security perimeter, or that the President needed space to walk to his photo op in front of St. John’s

Episcopal Church—fail to explain or justify the violence used or the park’s closing. Indeed, by

that rationale, it seems these protesters were removed simply because they were there, impeding

the President’s path to his staged media event. But it also seems they were removed simply because

they were offering a message of racial justice and equality different from the President’s. Indeed,

the President has described racial justice protesters as “thugs” who need to be “dominat[ed,]” while

earlier characterizing neo-Nazi rallies in Charlottesville, Virginia, as the grievances of “very fine

people” on both sides.

       9.      A whistleblower—a National Guardsman who had been present at Lafayette Park

on June 1—may have put it best when he testified before Congress in late July about the

Defendants’ attack on the peaceful protesters:

               Having served in a combat zone, and understanding how to assess
               threat environments, at no time did I feel threatened by the protesters
               or assess them to be violent. In addition, considering the principles
               of proportionality of force and the fundamental strategy of
               graduated responses specific to civil disturbance operations, it was
               my observation that the use of force against demonstrators in the
               clearing operation was an unnecessary escalation of the use of force.
               From my observation, those demonstrators—our fellow American
               citizens—were engaged in the peaceful expression of their First
               Amendment rights. Yet they were subjected to an unprovoked
               escalation and excessive use of force.

       10.     The whistleblower is right. The decision to disperse these peaceful protesters in

Lafayette Park so suddenly and violently was arbitrary, unlawful, and unconstitutional for many

independent reasons. First, it violates the First Amendment’s guarantees of free speech and


                                                 8
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 10 of 53




peaceable assembly. It was an all-out assault on core democratic freedoms the Founders embedded

into the Constitution. And it was undertaken for no rational reason, let alone any compelling one,

as the Constitution requires. Second, the attack on protesters violates the Fourth Amendment’s

prohibition on unlawful seizures and the unreasonable use of force. Third, this attack on protesters

violates the Due Process Clause of the Fifth Amendment by depriving them of their First

Amendment expressive liberty interests arbitrarily and through egregiously excessive force. If

ever there was a case that “shocks the conscience” sufficient to demonstrate a Due Process

violation, this would be it. Fourth, these federal officials’ conduct was ultra vires, as the protesters

were attacked by unlawfully deployed troops sent to Washington, D.C. in violation of the Posse

Comitatus Act, 18 U.S.C. § 1385.

        11.     “[P]eaceful opposition is guaranteed to [the American] people and is recognized as

a symbol of independent thought containing the promise of progress.” Stromberg v. People of

State of Cal., 283 U.S. 359, 366 (1931). That federal officials, including the President and the

Attorney General, sanctioned an attack on a group of unarmed peaceful American protesters is

tantamount to an attack on American democracy. They must be held accountable for these

unconscionable acts. And Lafayette Park, fenced off immediately after this horrifying incident,

must remain open to the public, including those who want to peaceably assemble there. To those

who thought such an atrocity couldn’t happen here, it now has. But never again.

                                              PARTIES

        12.     Plaintiff Radiya Buchanan is a resident of Washington, D.C., who was

demonstrating peaceably in Lafayette Park on June 1, 2020.

        13.     Plaintiff Ann Dagrin is a resident of Washington, D.C. who was demonstrating

peaceably in Lafayette Park on June 1, 2020.




                                                   9
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 11 of 53




        14.     Plaintiff Lindsay Field is a resident of Washington, D.C., who was demonstrating

peaceably in Lafayette Park on June 1, 2020.

        15.     Defendant Donald J. Trump is the President of the United States. He is sued his

official capacity.

        16.     Defendant William P. Barr is the Attorney General of the United States. He is sued

in his official capacity and his individual capacity.

        17.     Defendant Mark T. Esper is the United States Secretary of Defense. He is sued in

his official capacity.

        18.     Defendant William J. Walker is the Commanding General of the District of

Columbia National Guard. He is sued in his official capacity.

        19.     Defendant Gregory Monahan is the Acting Chief of the United States Park Police.

He is sued in his official capacity and his individual capacity.

        20.     Defendant James M. Murray is the Director of the United States Secret Service. He

is sued in his official capacity.

        21.     Defendant Michael Carvajal is the Director of the Federal Bureau of Prisons. He is

sued in his official capacity.

        22.     Defendant Peter Newsham is the Chief of the District of Columbia Metropolitan

Police Department. He is sued in his official capacity.

        23.     Russell Fennelly is a Captain of the United States Park Police. He is sued in his

official capacity and his individual capacity.

        24.     Defendant Mark Adamchik is the Incident Commander of the United States Park

Police. He is sued in his official capacity and his individual capacity.




                                                 10
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 12 of 53




       25.     Defendant FNU (First Name Unknown) Seberling is an officer of the United States

Park Police. He is sued in his individual capacity and his official capacity.

       26.     Defendant Anthony Alioto is an officer of the Metropolitan Police Department. He

is sued in his official capacity and his individual capacity.

       27.     Defendant S. Buchanan (helmet number 4790) is an officer of the Metropolitan

Police Department. He is sued in his official capacity and his individual capacity.

       28.     Defendant Jeffery Carroll is an Assistant Chief of the Metropolitan Police

Department. He is sued in his official capacity and his individual capacity.

       29.     Defendant FNU (First Name Unknown) Hargrove (helmet number 3176) is an

officer of the Metropolitan Police Department. He is sued in his official capacity and his individual

capacity.

       30.     Defendant C. W. Meyer (helmet number 4895) is an officer of the Metropolitan

Police Department. He is sued in his official capacity and his individual capacity.

       31.     Defendant Clifton Murphy (helmet number S800) is an officer of the Metropolitan

Police Department. He is sued in his official capacity and his individual capacity.

       32.     Defendant Thomas Payne (helmet number 5751) is an officer of the Metropolitan

Police Department. He is sued in his official capacity and his individual capacity.

       33.     Defendant FNU (First Name Unknown) Taylor (helmet number 5705) is an officer

of the Metropolitan Police Department. He is sued in his official capacity and his individual

capacity.

       34.     Defendant Daniel Thau is an officer of the Metropolitan Police Department. He is

sued in his official capacity and his individual capacity.




                                                  11
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 13 of 53




       35.     Defendant Anthony A. Willis (helmet number 5453) is an officer of the

Metropolitan Police Department. He is sued in his official capacity and his individual capacity.

       36.     Defendant Wayne Vincent is a captain in the Arlington County Police Department.

He is sued in his official capacity and his individual capacity.

       37.     Defendant Ryan Black is an officer of the Arlington County Police Department.

He is sued in his official capacity and his individual capacity.

       38.     Defendant Ryan Allen is an officer of the Arlington County Police Department. He

is sued in his individual capacity and his official capacity.

       39.     Defendants John and Jane Does Nos. 1–50 are members of the federal law

enforcement agencies who were present in Lafayette Park on the evening of June 1, 2020, and

authorized, planned, and participated in the violent attack on Plaintiffs and other protesters in the

park. On information and belief, included among John and Jane Does are United States Park Police

Officers wearing helmet numbers A702, A704, A706, B714, C711, C723, and S735 and arm patch

numbers BT09, JD97, and SK10, all of whom personally cleared protesters from Lafayette Park

through means such as wielding shields and batons and charging protesters. They are sued in their

official capacities and their individual capacities.

       40.     Defendants John and Jane Poes Nos. 1–50 are members of non-federal law

enforcement agencies from jurisdictions other than the District of Columbia, including the

Arlington County Police Department, who were present in Lafayette Park on the evening of June

1, 2020, and authorized, planned, and participated in the violent attack on Plaintiffs and other

protesters in the park. They are sued in their official capacities and their individual capacities.

       41.     Defendants John and Jane Roes Nos. 1–50 are members of the Metropolitan Police

Department who were present in Lafayette Park on the evening of June 1, 2020, and authorized,




                                                  12
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 14 of 53




planned, and participated in the violent attack on Plaintiffs and other protesters in the park. They

are sued in their official capacities and their individual capacities.

                                  JURISDICTION AND VENUE

          42.   This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331.

       43.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(2) and (e)(1). A

substantial part of the events giving rise to this claim occurred in this District, and Defendants are

officers of the United States sued in their official and individual capacities.

                                               FACTS

      Racially Motivated Killings of Black Americans Spark Peaceful National Protests.

          44.   On May 25, 2020, George Floyd, a black man, died after a Minneapolis Police

Department officer kneeled on his neck for nearly nine minutes, despite his repeated cries

explaining that he could not breathe. The police officer who held his knee to Mr. Floyd’s neck,

and three other officers who were present, have all since been charged with second- and third-

degree murder, second-degree manslaughter, and aiding and abetting the same. Mr. Floyd’s cruel

death was captured on video, sparking widespread outrage and protests around the world.

          45.   Mr. Floyd’s death followed on the heels of several other racially charged killings

of black Americans, including the fatal shootings of Ahmaud Arbery, who was shot while jogging

near his home, and Breonna Taylor, who was shot by plain-clothed police officers executing a “no-

knock” search warrant in Taylor’s home. And, of course, the deaths of Mr. Floyd, Mr. Arbery,

and Ms. Taylor are not isolated incidents. In recent years, Trayvon Martin, Eric Garner, Michael

Brown, Sandra Bland, Tamir Rice, Philando Castile, Botham Jean, and countless others have

suffered tragic and senseless deaths, sparking protests and demonstrations in their own right.




                                                  13
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 15 of 53




       46.     Large protests against police brutality and the differential treatment of people of

color broke out, first in Minneapolis, where Mr. Floyd was killed, then in communities across the

country. Although the overwhelming majority of demonstrations were peaceful, during this time

period, some localities experienced rioting, looting, and property damage.

         The President Urges Government to Crush These Peaceful Protests Violently.

       47.     President Trump responded to the unrest occurring in some localities by publicly

urging an aggressive and violent law enforcement response. On May 29, 2020, President Trump

tweeted from his official account: “Either the very weak Radical Left Mayor, Jacob Frey, get his

act together and bring the City [of Minneapolis] under control, or I will send in the National Guard

& get the job done right . . . . These THUGS are dishonoring the memory of George Floyd, and I

won’t let that happen. Just spoke to Governor Tim Walz and told him that the Military is with him

all the way. Any difficulty and we will assume control but, when the looting starts, the shooting

starts. Thank you!”

       48.     The next day, May 30, 2020, President Trump tweeted about a protest outside the

White House the previous night, stating, “Big crowd, professionally organized, but nobody came

close to breaching the fence. If they had they would . . . have been greeted with the most vicious

dogs, and most ominous weapons, I have ever seen. That’s when people would have been really

badly hurt, at least. Many Secret Service agents just waiting for action.” Later that day, President

Trump tweeted, “Crossing State lines to incite violence is a FEDERAL CRIME!                 Liberal

Governors and Mayors must get MUCH tougher or the Federal Government will step in and do

what has to be done, and that includes using the unlimited power of our Military and many

arrests. Thank you!” The same day he also “retweeted” another account’s statement that “[t]his

isn’t going to stop until the good guys are willing to use overwhelming force against the bad guys.”




                                                14
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 16 of 53




       49.     On May 31, 2020, President Trump retweeted another account’s statement that

“The radical-left formally divorced itself from America last night. They are domestic terrorists

and enemies of the United States. They should be treated as such.” Later that day, President

Trump announced that “The United States of America will be designating ANTIFA as a Terrorist

Organization.” And on June 5, 2020, President Trump retweeted yet another statement denigrating

the protesters and their message, expressing feeling “sicken[ed]” by “[t]he fact that [George Floyd]

has been held up as a martyr.”

       Lafayette Park: Peaceful Protests Are Met with Police Assaults on June 1, 2020.

       50.     Large protests in Washington, D.C. began by May 29, 2020, and continued to grow

over the ensuing days. Although most of the protests were peaceful, instances of looting and

vandalism did occur, including a fire that broke out in the basement of the historic St. John’s

Episcopal Church, adjacent to Lafayette Park, on the night of May 31, 2020. Ultimately, Mayor

Muriel Bowser of the District of Columbia announced a citywide curfew beginning at 7:00 p.m.

on June 1, 2020 and ending at 6:00 a.m. on June 2, 2020.

       51.     On the morning of June 1, 2020, the President held a conference call with the

nation’s governors regarding the protests. Rather than discussing the protesters’ grievances, the

heinous murders, or the need for racial justice and systematic reform, the President, according to

media accounts, “berated [several of] the nation’s governors,” “describ[ing] them as ‘weak’ in the

face of growing racial unrest and urg[ed] them to take an aggressive stand against unruly protests.”

The President explained, “You have to dominate. If you don’t dominate, you’re wasting your

time . . . . They’re going to run over you. You’re going to look like a bunch of jerks.” He

continued, “You have to do retribution . . . . You can’t do the deal where they get one week in jail.

These are terrorists. These are terrorists.” On the same conference call, Secretary of Defense




                                                 15
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 17 of 53




Mark Esper stated “[W]e need to dominate the battle space . . . . I think the sooner that

you . . . dominate the battle space, the quicker this dissipates and we can get back to the right

normal.” In all of these discussions, the “terrorists” were American protesters exercising their

First Amendment freedoms. The “battle space[s]” were American cities and public fora.

         52.     As the day continued, with large protests ongoing throughout Washington, D.C.,

numerous protesters gathered in Lafayette Park. Lafayette Park is located directly north of the

White House. Because of this location, Lafayette Park has long been the sight of many influential

protests—including for women’s suffrage and civil rights, and against the Vietnam War—among

many other causes, serving as “a focal point for the expression of American ideals.” Lafayette

Park has a particularly salient history of hosting protests following the extrajudicial killing of black

Americans, including a thousand-person rally in Lafayette Park in August 1946 to demand that the

Truman administration prosecute recent “terroristic attacks on Negro citizens,” and rallies

throughout the 1960s to protest similar atrocities. With the “White House as the[] valued

audience,” Lafayette Park is an invaluable “stage” upon which “citizens continue to exercise their

rights of free speech”—“a safe place for congregation and the demonstration of grievances.” 1

Courts have long recognized Lafayette Park as a quintessential traditional public forum. See, e.g.,

United States v. Doe, 968 F.2d 86, 87 (D.C. Cir. 1992) (“[N]o one disputes that Lafayette Park is

a ‘quintessential public forum.’”); United States v. Musser, 873 F.2d 1513, 1517 (D.C. Cir. 1989)

(“Lafayette Park . . . is the type of public place traditionally associated with [the exercise of First

Amendment Rights.]”); A Quaker Action Grp. v. Morton, 516 F.2d 717, 736 (D.C. Cir. 1975)

(“[T]he White House sidewalk and Lafayette Park are ‘a unique situs for the exercise of First




 1
     President’s Park: A History of Protest at the White House, WHITE HOUSE HISTORICAL ASS’N, https://www.white
     househistory.org/presidents-park-a-history-of-protest-at-the-white-house (last visited June 10, 2020).



                                                      16
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 18 of 53




Amendment rights’ . . . .”); Thomas v. News World Commc’ns, 681 F. Supp. 55, 64 (D.D.C. 1988)

(“Lafayette Park . . . [is] possibly the most conspicuous public forum in the Nation.”).

         53.       By 6:00 p.m., a large crowd of peaceful demonstrators had gathered in Lafayette

Park to protest against racial injustice and police brutality. Each of the Plaintiffs were included in

that crowd. By all accounts, the gathering was calm and peaceful, and the crowd included children

and pets. One report emphasized that “people [were] dancing and singing to a woman playing a

guitar instead of knocking over barricades.”

         54.       At about 6:04 p.m., the White House communications office notified reporters that

an event had been added to the President’s calendar—a 6:15 p.m. news briefing in the Rose

Garden. Four minutes later, Attorney General William Barr arrived at Lafayette Park from the

White House and appeared behind the surrounding law enforcement barricade. President Trump

had appointed Attorney General Barr to lead “federal law enforcement efforts to assist in the

restoration of order to the District of Columbia.” 2

         55.       Shortly thereafter, Barr personally ordered law enforcement personnel to extend the

security perimeter around the White House and clear the streets around Lafayette Park—directing

law enforcement to clear protesters from the park. Video shows Barr giving the order to, among

others, Defendant United States Park Police Captain Russell Fennelly. Members of the District of

Columbia National Guard, United States Park Police mounted on horses, the Unites States Secret

Service, Bureau of Prisons “riot teams,” and, on information and belief, the U.S. military were all

present at the scene. 3 United States Park Police Major Mark Adamchik was the “incident


 2
     Reuters, U.S. Justice Dept. Deploys Its Police Agencies in Washington to Quell Rioting, U.S. NEWS (June 1,
     2020), https://www.usnews.com/news/us/articles/2020-06-01/us-justice-dept-deploys-its-police-agencies-in-
     washington-to-quell-rioting.
 3
     Plaintiffs cannot presently identify each officer that attacked them and other peaceful protesters in Lafayette Park,
     as many officers did not wear badges or even clear agency markers. The Trump Administration has also been



                                                           17
           Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 19 of 53




commander” during this event and gave directives to and had authority over other officers present.

Major Adamchik also made changes to the United States Park Police’s normal “rules of

engagement” for the purpose of clearing the people assembled in Lafayette Park and briefed other

commanders on the rules of engagement for that day. Defendant Monahan, who was on site,

personally “concurred with the[se] change[s].”

         56.       According to federal officials, sometime between 6:23 p.m. and 6:30 p.m., an

officer, began giving “warnings” to the people assembled in Lafayette Park. Several officers knelt

briefly as they donned gas masks. While some officials claimed that three “warnings” were

supposedly given in total, those warnings—if given at all—were futile and inadequate. Among

other things, the “warnings” were given via a megaphone from approximately 50 yards away from

the closest protesters, with many protesters located much farther away. According to a member

of the D.C. National Guard standing only 30 yards from the officer with the megaphone, the

“warnings” were barely audible even at his distance. 4 In recent weeks, in fact, multiple witnesses




     conspicuously opaque in discussing which agencies were involved in the dispersal of protesters at Lafayette Park,
     prompting the chairmen of four House committees to jointly demand an answer as to “[w]hich federal agencies
     had a physical presence at Lafayette Park?” Letter from Jerrold Nadler, Chairman, House Comm. on the Judiciary
     et al. to Attorney Gen. William Barr et al. (June 3, 2020), https://judiciary.house.gov/uploadedfiles/2020-06-03_
     ltr_to_barr_esper_bernhardt_wolf_regarding_lafayette_square.pdf. See also Zolan Kanno-Youngs, Unidentified
     Federal Police Prompt Fears Amidst Protests in Washington, N.Y. TIMES (June 4, 2020), https://www.nytimes.
     com/2020/06/04/us/politics/unidentified-police-protests.html. Plaintiffs allege on information and belief that the U.S.
     Military was also involved in the vicious attack on protesters given the copious use of riot shields bearing the
     moniker “Military Police” and given that the Pentagon ordered national guard helicopters to accost protesters in
     Washington, D.C. on June 1. Thomas Gibbons-Neff & Eric Schmitt, Pentagon Ordered National Guard
     Helicopters’ Aggressive Response in D.C., N.Y. TIMES (June 6, 2020), https://www.nytimes.com/2020/06/06/
     us/politics/protests-trump-helicopters-national-guard.html. The two helicopters (a Lakota and Black Hawk) flew
     as low as 45 feet above street level, causing strong gusts of wind that snapped tree branches and sent debris flying.
     Such tactics are typically used to frighten and disperse enemy combatants in a warzone. Alex Horton, et al., A
     low-flying ‘show of force’, WASH. POST (June 23, 2020), https://www.washingtonpost.com/graphics/2020/in
     vestigations/helicopter-protests-washington-dc-national-guard/.
 4
     This failure to ensure that the “warnings” were audible is separately a violation of a class settlement ordered by
     the Honorable Emmet G. Sullivan of this Court in a case against, among others, the Metropolitan Police
     Department and the U.S. Park Police. See Barham v. Ramsey, No. 02-cv-2283-EGS (D.D.C.), ECF No. 1040
     (July 7, 2015).



                                                            18
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 20 of 53




have testified under oath before Congress that they did not hear any “warning” or “instructions to

move” before the police “began charging forward at a sprinting pace.”

       57.     Minutes later, at approximately 6:35 p.m., Defendants’ attack on the protesters

commenced on Major Adamchik’s order. Law enforcement officers, both on foot and mounted,

rushed the protesters, began striking them with riot shields and batons, shooting them with rubber

bullets, and firing canisters of tear gas, smoke bombs, and flash-bang grenades into the crowd in

order to clear the park. Joined by reinforcements on horseback, military and law enforcement

officers began beating people with clubs and riot shields and shooting tear gas, “stinger” balls that

shoot out rubber pellets, and flash-bang grenades into the crowd—all within the span of minutes—

in order to clear Lafayette Park. On information and belief, Metropolitan Police Department

Assistant Chief Jeffery Carroll and Metropolitan Police Department Officers Anthony Alioto;

S. Buchanan, wearing helmet number 4790; FNU Hargrove, wearing helmet number 3176; C. W.

Meyer, wearing helmet number 4895; Clifton Murphy, wearing helmet number S800; Thomas

Payne, wearing helmet number 5751; FNU Taylor, wearing helmet number 5705; Daniel Thau;

and Anthony A. Willis, wearing helmet number 5453, were present in Lafayette Park and

personally cleared protesters by using means that included deploying tear gas, wielding batons and

shields, and charging protesters. Specifically, Carroll and Alioto directed and oversaw the

deployment of the tear gas down 17th Street NW by Metropolitan Police Department Officers.

Meanwhile, United States Park Police Officers mounted on horseback, including FNU Seberling,

charged protesters, who were trying to escape. Arlington County Police Department Officers,

including Ryan Black and Ryan Allen, wielding police batons, also participated in the attacks

under the command of Arlington County Police Department Captain Wayne Vincent.




                                                 19
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 21 of 53




        58.      The unprovoked violence caused what news reports described as a “blind panic” as

the crowd attempted to flee westward. Chemical gasses in the air caused people to cough and

vomit as they fled the scene. Rubber bullets hit protesters, causing immense pain and lasting

injuries for some. The violent law enforcement response was captured on video from many

vantage points, some of which were broadcast on live, national television. 5 In one video, a line of

Metropolitan Police Department officers walking down 17th Street NW toward G Street

deployed tear gas on peaceful protesters. In another video, two United States Park Police officers

can be seen beating two Australian journalists who were covering the protest with batons and riot

shields, even after they repeatedly identified themselves as media. One of those journalists,

Amelia Brace, testified before the House Committee on Natural Resources that she felt terrified

and trapped given the bottleneck created by the United States Park Police line, and that she

continued to be attacked by United States Park Police officers even as she was running away. As

of July 28, 2020, these two officers were the subject of an investigation by the United States Park

Police Office of Professional Responsibility.

         President Trump Poses for Photo Opportunity at St. John’s Episcopal Church.

        59.      President Trump ordered law enforcement officers to take the actions described

herein in order to forcibly drive protesters from Lafayette Park. Indeed, President Trump all but

stated as much.

        60.      Around 6:43 p.m., even as protesters were still being shot at and gassed just across

the street, President Trump began delivering prepared remarks in the Rose Garden, in which he

vowed to “protect the rights of law-abiding Americans, including your Second Amendment



5
    One such example, depicting the peaceful protest and the subsequent violent dispersal, can be found here:
    Reuters, Graphic Warning: Peaceful Protesters Fired at with Tear Gas, Rubber Bullets by U.S. Military Police,
    YOUTUBE (June 1, 2020), https://www.youtube.com/watch?v=UrMoqSPZym0.



                                                      20
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 22 of 53




rights.” He urged “every governor to deploy the National Guard in sufficient numbers that we

dominate the streets . . . [and] establish[] an overwhelming law enforcement presence until the

violence has been quelled. If the city or state refuses to take the actions that are necessary to

defend the life and property of their residence, then I will deploy the United States military and

quickly solve the problem for them.”

        61.      President Trump continued by saying that “The following measures are going into

effect immediately. First, we are ending the riots . . . . I am also taking swift and decisive action

to protect our great capital, Washington, D.C. As we speak, I am dispatching thousands and

thousands of heavily-armed soldiers, military personnel, and law enforcement officers, to stop the

rioting, looting, vandalism, assaults, and the wanton destruction of property.” He concluded his

remarks by stating, “[N]ow I am going to pay my respects to a very, very special place.”

        62.      The “very, very special place” was the historic St. John’s Episcopal Church, located

across Lafayette Park from the White House, which had suffered some fire damage the night

before. On information and belief, President Trump first raised the possibility of walking across

the street from the White House to visit St. John’s on the morning of June 1, 2020, “determined to

show he was still in charge” after the demonstrations of the preceding days. 6 Although the decision

to visit the church was made some hours before the Rose Garden address, members of the press

and local law enforcement were not informed until shortly before the crackdown on demonstrators

in Lafayette Park, if at all.

        63.      At around 7:01 p.m., President Trump emerged from the White House,

accompanied by security personnel and members of the administration, including Defendant Barr,



6
    See Kevin Liptak et al., 60 Minutes of Mayhem: How Aggressive Politics and Policing Turned a Peaceful Protest
    into a Violent Confrontation, CNN (June 2, 2020), https://www.cnn.com/2020/06/02/politics/trump-white-house-
    protest-police-church-photo-op/index.html.



                                                      21
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 23 of 53




and walked through the now-cleared Lafayette Park. The President arrived at St. John’s at around

7:06 p.m., where he remained outside for approximately five minutes posing for photographs while

holding a bible in front of the church. The President did not mention the protesters or the attack

that law enforcement had just undertaken at his direction.

       64.     The next morning, June 2, 2020, President Trump tweeted “D.C. had no problems

last night. Many arrests. Great job done by all. Overwhelming force. Domination. . . . [T]hank

you President Trump!” On June 4, he tweeted a letter calling the protesters “terrorists.” Days

later, White House Press Secretary Kayleigh McEnany reaffirmed the President’s view, noting that

the White House “stand[s] by [the] actions” of the federal law enforcement officers who violently

removed protesters from Lafayette Park on June 1 and has “no regrets” about the measures used.

                  These Unlawful Acts Harmed Plaintiffs and Many Others.

                                  Plaintiff Radiya Buchanan

       65.     Plaintiff Radiya Buchanan is a 27-year-old black woman who lives in Washington,

D.C. Ms. Buchanan holds a bachelor’s degree in sociology and psychology, and a master’s degree

in non-profit management. She recently relocated to Washington, D.C. to work for an education

non-profit organization that aims to close the opportunity gap for middle school students in

underserved communities. Ms. Buchanan participated in peaceful demonstrations protesting the

murder of George Floyd, police brutality, and racism on Sunday, May 31, 2020 and Monday, June

1, 2020 in Washington, D.C. Ms. Buchanan has long been a passionate advocate for racial equality

and social justice. For example, as an undergraduate at St. John’s University in 2012, Ms.

Buchanan and her teammates on the track and field team participated in a peaceful demonstration

protesting the murder of Trayvon Martin.




                                               22
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 24 of 53




       66.     Ms. Buchanan felt particularly compelled to join the protests in Lafayette Park on

May 31, 2020 and June 1, 2020 to protest the murder of George Floyd at the hands of the police

because she herself has experienced police brutality firsthand. When she was only 13 years old,

just a few days after her eighth grade graduation, police arrested Ms. Buchanan after an older white

man at a movie theater accused her of talking too loud before the movie began. The manager

kicked Ms. Buchanan and her young friends out of the theater and called the police. As the girls

waited outside for Ms. Buchanan’s mother to pick them up, the police arrived and ordered Ms.

Buchanan to get off the phone with her mother. One of the officers shook his handcuffs in Ms.

Buchanan’s face and then lunged at her, knocking her to the ground and sitting on her pelvis as he

tried to handcuff her. Another officer came over, flipped Ms. Buchanan onto her stomach, and sat

on her back while the officers handcuffed her, bruising her wrists. The officers then pushed her

into their car and brought her to the police station, where they made disparaging remarks about her

and her upbringing.

       67.     Based on this incident, Ms. Buchanan was charged with trespassing and assault on

a police with a deadly weapon (i.e., her leg, which she purportedly had used to kick the officer

when he threw her to the ground), even though she was the victim of the police’s unwarranted

attack. The police report was riddled with inaccuracies, and Ms. Buchanan spent the next nine

months attending court hearings to defend herself and refute the police officers’ lies. Eventually,

the judge dismissed the case in its entirety.

       68.     Ms. Buchanan therefore joined recent protests not only because she supports racial

justice and sympathizes with victims of police violence, but because she can empathize directly

with these victims’ experiences. Ms. Buchanan knows what it feels like to experience police

brutality, and to have the police lie and insist you are guilty when you are in fact innocent. She




                                                23
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 25 of 53




feels deeply for those people who end up in these situations through no fault of their own—an

officer decides they are guilty, so their innocence is taken away and their voice goes unheard. Ms.

Buchanan believes that it is important for her in this moment to join everyone speaking out against

this injustice and to have her voice heard and her presence known.

       69.     On Monday, June 1, 2020, Ms. Buchanan and her roommate, Plaintiff Ann Dagrin,

arrived at the protest at Lafayette Park before 6:00 p.m. The atmosphere felt very different from

the demonstration that Ms. Buchanan and Ms. Dagrin had attended on Sunday, May 31, 2020,

when protesters were more vocal and a few young kids in the crowd were agitating police officers

by throwing things, though other protesters discouraged them from doing do. By contrast, on

Monday, the demonstration was peaceful and organized. There was no violence whatsoever.

       70.     That changed at about 6:30 p.m., when law enforcement suddenly began to shoot

canisters of tear gas into the crowd, and officers on horses started to yell “Move!” and advanced

forward into the crowd of protesters. There was no warning of the officers’ attack—one minute

people were protesting peacefully, and the next minute the air was filled with smoke and people

were screaming and running away from the officers.

       71.     Ms. Buchanan and Ms. Dagrin walked quickly down the street away from the

officers. They tried not to run to avoid trampling others. When they got to a nearby street corner,

officers began throwing flash-bang grenades and spraying more tear gas. Ms. Buchanan and Ms.

Dagrin poured water on the washcloths they had packed and used them to shield their faces and

protect their eyes. Nevertheless, they were still impacted by the gas and were coughing as they

walked back to their car. They saw a lot of protesters limping and being carried away from the

crowd, and many who needed a solution poured in their eyes to flush out the chemical irritants.




                                                24
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 26 of 53




       72.     Ms. Buchanan’s experience at the protest has affected her profoundly both

emotionally and psychologically. She has a heightened level of anxiety and has had considerable

difficulty sleeping. She is haunted by recurring memories of the attack, particularly the startling

noise of the tear gas canisters exploding. She says that it felt kind of like being in a war zone.

       73.     Despite her anxiety and fear, Ms. Buchanan is determined to continue protesting at

Lafayette Park. She has demonstrated near there almost every day since June 1, though the park

itself was blocked by fencing for a substantial period of time in June. The decision to return to

Lafayette Park was not easy, as Ms. Buchanan worries that at any moment, law enforcement may

decide that they do not want the protesters there and use violence to get rid of them and indeed has

seen peaceful protesters attacked violently like she was throughout the country. However, Ms.

Buchanan believes that the cause of racial justice is too important for her to stay silent.

                                       Plaintiff Ann Dagrin

       74.     Ann Dagrin is a 26-year-old black woman who lives in Washington, D.C. She

currently teaches seventh grade reading and writing at KIPP DC Charter Schools. She previously

taught writing at another charter school in Providence, Rhode Island. Ms. Dagrin is currently

completing a master’s program in education from Providence College and earned a Bachelor of

Science degree in health care administration from St. John’s University, where she participated in

track and field. Prior to May 31, 2020, Ms. Dagrin had not attended a large scale protest, but had

attended smaller protests in Providence, Rhode Island, where she previously resided. Ms. Dagrin

participated in peaceful demonstrations at Lafayette Park protesting the murder of George Floyd,

police brutality, and racism on Sunday, May 31, 2020 and Monday, June 1, 2020.

       75.     On Monday, June 1, 2020, Ms. Dagrin arrived at Lafayette Park before 6:00 p.m.

with three friends, including Plaintiff Radiya Buchanan. She observed that the crowd consisted




                                                 25
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 27 of 53




mostly of young professionals but also included families with young children and pets. The

atmosphere was peaceful and much calmer than the atmosphere in Lafayette Park the night

before. Ms. Dagrin observed a large police and/or military presence at the park as soon as she

arrived. Ms. Dagrin did not see projectiles being thrown by protesters at law enforcement

personnel.

       76.     Around 6:30 p.m., Ms. Dagrin heard a loud explosion. She saw law enforcement

officers, both on foot and mounted on horses, charge towards the crowd and deploy tear gas and

flash-bang grenades on protesters. Ms. Dagrin heard no warning before law enforcement charged

at the protesters. Ms. Dagrin became overwhelmed with fear and began crying. One of her friends

grabbed her and told her that they needed to go. She agreed, following closely behind her friends

as they quickly retreated with the crowd. As she fled the scene, Ms. Dagrin continued to sob and

began experiencing a panic attack. At one point, a smoke bomb exploded a few feet in front of

her. While leaving the park, Ms. Dagrin observed two male protesters carrying another female

protester who appeared to be injured.

       77.     Ms. Dagrin saw law enforcement officers deploy tear gas in all directions, and

continue pursuing protesters even as they fled from Lafayette Park. Shortly after Ms. Dagrin and

her friends made it past I Street, approximately one block away from Lafayette Park, they were

struck by a cloud of tear gas. As a result, Ms. Dagrin began coughing and experienced terrible

pain in her throat, symptoms that persisted through the next day. Ms. Dagrin and her friends kept

running until they finally reached a safe location.

       78.     Ms. Dagrin has experienced significant emotional distress since law enforcement’s

unprovoked attack on her and other protesters. On June 2, 2020, Ms. Dagrin experienced a second

panic attack shortly after she joined a protest outside of the fence surrounding Lafayette Park. Ms.




                                                 26
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 28 of 53




Dagrin had to leave the protest immediately. Ms. Dagrin has also had trouble sleeping and has felt

jumpy and on-edge, which she believes may be early symptoms of Post-Traumatic Stress

Disorder. For example, on June 2, 2020, Ms. Dagrin dropped to the floor in her bedroom after

hearing a bottle drop into the trash can in her apartment. Ms. Dagrin feels that the unprovoked

attack on June 1, 2020 was the most dehumanizing moment of her life.

       79.     Ms. Dagrin also attended Black Lives Matter protests outside of the fence that had

been surrounding Lafayette Park on June 3, 2020 and June 4, 2020. She plans to continue attending

similar demonstrations outside of Lafayette Park in the future, though she has substantial fears that

law enforcement could return and attack her and other peaceful protesters as they did on June 1

and have at peaceful protests throughout the country.

                                      Plaintiff Lindsay Field

       80.      Lindsay Field is a 32-year-old white woman who lives in Washington, D.C. She

graduated from Pennsylvania State University in 2010 with a Bachelor of Science degree in human

development and family studies and earned a Master of Education degree from Johns Hopkins

University in 2019. Ms. Field grew up in Washington, D.C., and currently teaches kindergarten

at Lafayette Elementary School, a D.C. public school. She previously taught kindergarten and

first grade at charter schools in New Orleans, Louisiana. Ms. Field participated in peaceful

demonstrations at Lafayette Park protesting the murder of George Floyd, police brutality, and

racism on May 29, 2020 and June 1, 2020.

       81.     Ms. Field attended Black Lives Matter demonstrations twice before to protest the

murders of black men by police. In 2014, Ms. Field participated in peaceful demonstrations in

Washington, D.C. protesting the murder of Michael Brown in Ferguson, Missouri. In 2016, she

participated in peaceful demonstrations in New Orleans protesting the murders of Alton Sterling




                                                 27
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 29 of 53




in Baton Rouge, Louisiana and Philando Castile in St. Paul, Minnesota—both black men who were

killed by police.

       82.     On Monday, June 1, 2020, Ms. Field arrived at Lafayette Park around 4:45 p.m.

with her brother and a coworker. People were talking and chanting, and the atmosphere was

passionate but peaceful. Ms. Field did not see protesters throw a single thing at the police. Around

6:00 p.m., Ms. Field noticed the police and military presence increasing significantly and moving

closer towards the barricades. Some of the officers were equipped with ammunition belts or spray

canisters. Several older white men in suits walked between the rows of police and military.

Protesters in the crowd tried to guess who they were, and Ms. Field thought that one of them

resembled Attorney General Barr. An officer made a muffled announcement over a megaphone.

Ms. Field thinks he told protesters to vacate the premises, but she could not really hear him, and it

was well before the 7:00 p.m. curfew.

       83.     Ms. Field and her brother were at that time standing in the second row of protesters

behind the barricades. But when she saw the officers suddenly begin to move forward, Ms. Field,

her brother, and other white protesters moved to the front row to stand in between black protesters

and the police and military. Shortly after 6:30 p.m., Ms. Field heard loud noises and saw police

or military officers on horseback and smoke coming up H Street from east to west. Other officers

were approaching the barricades and blowing whistles and spraying pepper spray or tear gas. The

crowd, including Ms. Field, began to move back.

       84.     As Ms. Field walked away from the barricades, she felt something hit the back of

her thigh, which stung and left a bruise. Ms. Field’s brother told her to keep moving, and she did.

A couple minutes later, the police stopped advancing towards the protesters, and some protesters

began to move back towards the police. Ms. Field saw a black man who had gone back towards




                                                 28
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 30 of 53




the police, and she went and stood between him and the police. The police then came into the crowd

and began hitting people with night sticks. The police focused on one black protester, who was

standing near the barricades, and beat him particularly hard until other protesters pulled him away.

       85.     As Ms. Field continued to walk away from the police and military’s attack, she

came across a young black woman who had been sprayed in the eyes with pepper spray or tear

gas. Ms. Field and the young woman took shelter behind an electrical box, and Ms. Field flushed

the young woman’s eyes out with a water bottle Ms. Field had brought to the protest. Other people

came and helped flush the young woman’s eyes out as well.

       86.     Ms. Field and her brother then rejoined the crowd, reunited with Ms. Field’s

coworker, and left the protest. Ms. Field’s coworker had been badly sprayed with pepper spray or

tear gas and had to have her eyes flushed out at the protest. They all continued to cough on the

way home, and Ms. Field and her brother continued to cough after they got back to her apartment.

       87.     Ms. Field is deeply disturbed and shaken by the police’s and military’s unprovoked

attack on her and other protesters. She feels like she is still processing the psychological and

emotional impact of the events that night. Nevertheless, Ms. Field plans to continue to protest and

make her voice heard. Ms. Field participated in Black Lives Matter demonstrations again on

Saturday, June 6. She and friends walked along Independence Avenue to Freedom Plaza. She has

continued to protest in the weeks since June 1, yet she fears that law enforcement may return to

attack her and other peaceful protesters as law enforcement did on June 1 and have at peaceful

protests throughout the country.




                                                 29
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 31 of 53




               The Trump Administration’s Cover-Up and Shifting Justifications Begin.

         88.      Defendants’ explanations for their violence demonstrate that the attack cannot be

justified under any constitutional scrutiny—even rational basis review. Indeed, Defendants’ own

justifications started shifting almost immediately and are wildly inconsistent:

         89.      The Curfew. The White House deputy press secretary initially put out a statement

just hours after law enforcement attacked the protesters, explaining that law enforcement had done

so because “[t]he perimeter was expanded to help enforce the 7 p.m. curfew.” Yet this explanation

was almost immediately contradicted by the Mayor of Washington, D.C., who had ordered the

curfew. Mayor Bowser in fact condemned the attack on protesters, tweeting: “A full 25 minutes

before the curfew & w/o provocation, federal police used munitions on peaceful protesters in front

of the White House, an act that will make the job of @DCPoliceDept officers more difficult.

Shameful!”

         90.      False Allegations of Violence. The next day, the United States Park Police put out

a statement attributed to Defendant Monahan, Park Police acting chief, instead explaining that law

enforcement acted “[t]o curtail the violence that was underway,” claiming that by “approximately

6:33 pm [on June 1], violent protesters on H Street NW began throwing projectiles including

bricks, frozen water bottles and caustic liquids.” 7 In a June 7, 2020 interview, Attorney General



 7
     According to the head of the Federal Public Defender’s office for the Eastern District of Virginia, Acting Chief
     Gregory T. Monahan of the Park Police “had, by far, more cases thrown out because of police misconduct than
     any other officer [he had] ever dealt with.” Matthew Goldstein & Katie Benner, Park Police Head Had Been
     Accused of Illegal Searches and Unreliable Testimony, N.Y. TIMES (June 18, 2020), https://nytimes.com/2020/
     06/18/us/politics/park-police-gregory-monahan.html. Among these cases is one where Monahan performed a
     cavity search on a black motorist in full view of a busy street. Id. In fact, Monahan has been investigated at
     least four additional times for conducting unlawful cavity searches. Id. Monahan also has such a long-standing
     reputation for lying under oath, in fact, that the same federal judge twice discounted Monahan’s testimony
     against a defendant’s. In one case, Judge Gerald B. Lee specifically stated in an opinion that he found
     Monahan’s statements “lack[ed] credibility.” United States v. Ford, 232 F.Supp. 2d 625, 629 (E.D. Va. 2002).
     In a subsequent decision, Judge Lee referred to Monahan’s “previous questionable veracity” in deciding to once
     again disregard Monahan’s testimony. Goldstein, supra.



                                                         30
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 32 of 53




Barr similarly insisted that “projectiles were being hurled at the police” by “a very rowdy and non-

compliant crowd.” In a June 8, 2020 press conference, the White House press secretary reiterated

these claims and referred to the protesters as “rioters.” This justification was blatantly false.

Protesters present at Lafayette Park, including Plaintiffs, saw no such projectiles being thrown, an

observation consistently corroborated by numerous media accounts, police radios, and clear video

footage. Moreover, public reports suggest that none of the protesters who were violently dispersed

was arrested. 8 Notably, on June 1, not a single law enforcement officer at or near Lafayette Park

was reported to have been injured by a protester until after officers began forcibly clearing the

Square.

         91.     The Security Perimeter. Later on June 2, 2020, anonymous administration officials

informed reporters that Defendant Barr had resolved either the day before or the morning of June

1, 2020 to extend the security perimeter around the White House, and was surprised when he

arrived at Lafayette Park at approximately 6:08 p.m. on June 1 to see that law enforcement had

failed to do so. Indeed, in a June 7, 2020 interview, Barr stated, “This was not an operation to

respond to that particular crowd. It was an operation to move the perimeter one block.” 9 And on

July 29, 2020, Barr testified under oath that the decision to extend the security perimeter “was

something conceived of long before and didn’t turn on the nature of the crowd.” Defendants,

however, have never explained why the security perimeter needed to be expanded at the moment




 8
     See, e.g., Statement from United States Park Police acting Chief Gregory T. Monahan about the actions taken
     over the weekend to protect life and property, NAT’L PARK SERVICE (June 4, 2020), https://www.nps.gov/
     subjects/uspp/6_2_20_statement_from_acting_chief_monahan.htm#:~:text=Throughout%20the%20demonstrati
     ons%2C%20the%20USPP,we%20are%20entrusted%20to%20protect.
 9
     Transcript: Attorney General William Barr on “Face the Nation,” June 7, 2020, CBS NEWS (June 7, 2020),
     https://www.cbsnews.com/news/bill-barr-george-floyd-protests-blm-face-the-nation-transcript.




                                                       31
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 33 of 53




it was and in the violent manner undertaken. 10 In fact, General Joseph L. Lengyel, Chief of the

National Guard Bureau and a member of the Joint Chiefs of Staff, reported that while there were

general discussions about expanding the security perimeter, he did not recall any discussion that

the police would set up that perimeter through use of force or by a particular time. As Former U.S.

Capitol Police Chief Terrance Gainer observed: “There was no reason to use force and fight. If

they wanted to clear the park, they could have done it in a very orderly way, giving people notice.”

         92.      More than a half-dozen law enforcement officials have contradicted Barr and the

Trump administration’s account of the operation to clear Lafayette Park. Among them is D.C.

Police Chief Peter Newsham, who said that the “perimeter” had not actually been extended until

long after the protesters were forcibly removed “overnight.” Newsham reported that his agency

learned through police communications that force was going to be used moments after he was told

that President Trump intended to walk to the church: “We heard that there was going to be an

unscheduled presidential movement. Just a few minutes later, our teams on the ground learned

[chemical] munitions were going to be used. The munitions were deployed minutes later.” General

Joseph L. Lengyel also reported that: “I never heard any plan, ever, that police of National Guard

were going to push people out of Lafayette Square.”

         93.      In a July 28, 2020 hearing before the House Committee on Natural Resources,

Defendant Monahan stated that the purpose of driving protesters out of Lafayette Park was to

promptly build a perimeter fence around it. But the material to erect the fence was not even brought


10
     Although both White House and Justice Department officials had previously confirmed that Barr personally told
     law enforcement personnel at Lafayette Park that “we need[] to get going with moving that perimeter” and to
     “[g]et it done,” after Barr was sued personally for damages arising out of this event by other plaintiffs, Barr
     subsequently claimed that law enforcement was already in the process of extending the security perimeter when
     he arrived at the park; that “I didn’t just say to them, ‘Go,’” although “my attitude was get it done”; and that the
     order for law enforcement to move in and clear the protesters was given by a Park Police “tactical commander.”
     Notwithstanding Barr’s comments, on June 8, 2020, the White House reiterated that “it was AG Barr who made
     the decision to move the perimeter.”



                                                           32
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 34 of 53




to the Square until approximately 9:00 p.m., well over two and a half hours after officers attacked

peaceful protesters.

        94.     Protecting St. John’s Episcopal Church. On June 8, 2020, the White House Press

Secretary claimed that “the burning at St. John’s [on May 31] is what prompted the decision to

move the perimeter.” Yet the expanded security perimeter following June 1, 2020 did not

encompass St. John’s—a 10-foot tall fence that was erected on the south side of H Street, N.W.,

the opposite side of the street from St. John’s.

        95.     The President’s Photo Op. Defendants have waffled as to whether the protesters

were attacked simply to clear Lafayette Park for President’s photo op. On June 4, 2020, Defendant

Barr denied there was any correlation between the decision to clear Lafayette Park—which

occurred at approximately 6:30 p.m.—and the President’s walk through the park to visit St. John’s,

which occurred at approximately 7:00 p.m., although he acknowledged that he knew of the

President’s plan to visit St. John’s prior to giving the directive to law enforcement that evening.

But the Attorney General also stated “I think the president is the head of the executive branch and

the chief executive of the nation and should be able to walk outside the White House and walk

across the street to the church of presidents . . . . I think it was entirely appropriate for him to do,”

suggesting clearing the park was designed to facilitate the photo op.

        96.     Political Propaganda. The purpose of the violent dispersal of peaceful protesters

in Lafayette Park was made clear by June 2, 2020, when the White House published a 29-second

video depicting President Trump walking across the street, through the now-cleared park, so he

could stand in front of St. John’s Episcopal Church in order to pose for pictures while holding aloft

a bible. The White House press secretary would later compare President Trump’s walk across the

street following the violent crackdown to Winston Churchill inspecting bombing damage during




                                                   33
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 35 of 53




World War II and President George W. Bush throwing out the first pitch at a Major League

Baseball game after 9/11.

           Defendants Mislead the Public About the Scope of the Violence Undertaken

         97.     In addition to attempting to obscure the improper and unlawful motives for their

vicious attack on protesters, Defendants also sought to deny and downplay the violent means of

their attack.

         98.     For example, the United States Park Police statement denied using “tear gas” to

disburse protesters, but acknowledged using pepper balls and smoke canisters—a formalistic and

meaningless distinction, particularly given that these and related compounds plainly constitute tear

gas pursuant to the federal Centers for Disease Control and Prevention’s categorizations. Indeed,

the Washington Post and a local news team even reported found spent “CS canisters” 11 on the

scene, evidencing that “tear gas” was used even under the government’s own crimped definition

of the phrase. By June 4, 2020, the White House went further, denying that either tear gas or

rubber bullets were used, and claiming instead—ignoring all video evidence to the contrary—that

“bricks” and “frozen water bottles” were being thrown at law enforcement, and that law

enforcement thus “had no other choice than to act.” Incredibly, Defendants stated that law

enforcement had defended themselves “peaceably” during the attack on the peaceful protesters in

Lafayette Park. Attorney General Barr himself insisted on June 7, 2020 that “law enforcement

officials with shields warn[ed] and mov[ed] a line slowly” and “mounted officers mov[ed] slowly,

directing people to move,” contrary to live television broadcasts depicting law enforcement

charging at the protesters and the ensuing chaos.


11
     See Carol D. Lenning, Park Police spokesman acknowledges chemical agents used on Lafayette Square protesters
     are similar to tear gas, WASH. POST (June 5, 2020), https://www.washingtonpost.com/politics/park-police-
     spokesman-acknowledges-chemical-agents-used-on-lafayette-square-protesters-are-similar-to-tear-gas/2020/06/
     05/971a8d78-a75a-11ea-b473-04905b1af82b_story.html.



                                                       34
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 36 of 53




         99.     And in a June 5, 2020 interview, a United States Park Police spokesperson

admitted that “it was a ‘mistake’ to insist in a statement on Tuesday that the agency didn’t use

tear gas the day before in a Washington, DC, park to disperse a crowd ahead of President Donald

Trump’s photo op, explicitly noting that pepper balls shot by officials irritate the eyes and cause

tears.” Yet just hours later, the United States Park Police switched course yet again, issuing a

statement from Defendant Monahan “reiterating” that “United States Park Police officers and

other assisting law enforcement partners did not use tear gas or OC Skat Shells to close the area

at Lafayette Park in response to violent protesters.” On June 7, 2020, Barr continued to deny that

any tear gas or chemical irritants had been used in Lafayette Park on June 1, even as he

acknowledged the use of “pepper balls,” because “[p]epper spray is not a chemical irritant. It’s

not chemical.”

                  Defendants Close Lafayette Park—A Traditional Public Forum.

         100.    By the morning of June 2, 2020, the United States Secret Service announced that

all access to Lafayette Park would be blocked indefinitely “to ensure public safety,” erecting a

10-foot-high fence around a square that has long served as a key gathering place for peaceful

assembly in the nation’s capital. They cited no ongoing threat to public safety, nor was there

been any. Indeed, arrests in Washington, D.C. arising from the protests were minimal on June 2

(29 arrests), June 3 (0 arrests), June 4 (0 arrests), and June 5-7 (1 arrest each day). 12 But the

fence blocked access to Lafayette Park entirely, and prevented anyone from assembling there to

exercise their free speech rights, in “possibly the most conspicuous public forum in the Nation”

directly in front of the White House. By June 4, 2020, the erection of additional security barriers




12
     May-June 2020 Unrest-Related Arrests and Persons of Interest, METROPOLITAN POLICE DEPT. (June 11, 2020),
     https://mpdc.dc.gov/page/may-june-2020-unrest-related-arrests-and-persons-interest.



                                                     35
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 37 of 53




around the White House and surrounding area had been “transformed into a veritable fortress”

“resembl[ing] the monarchical palaces or authoritarian compounds of regimes in faraway

lands”—“the physical manifestation of President Trump’s vision of law-and-order ‘domination’

over the millions of Americans who have taken to the streets to protest racial injustice.” 13

         101.    A few days later, after congressional leaders sent a letter to the White House

demanding that the fences come down, news reports suggested that the fencing would come down

on June 10, 2020. On June 9, 2020, the United States Secret Service backtracked, advising that

the fences would not be coming down and Lafayette Park would not reopen to the public in the

near future. Some fencing was removed on June 11, but other sections of fence remained after,

reminding protesters that Defendants may attempt to seal off the Park at any time.

           Americans Across the Political Spectrum Are Outraged Over the Attack of Unarmed
                                           Peaceful Protesters.

         102.    In response to this wanton violence against unarmed, peaceful protesters,

Americans—already outraged over the continual and systematic abuse endured by communities

of color at the hands of government—have grown even more incensed.

         103.    Church leaders at St. John’s Episcopal Church are infuriated. Reverend Robert

Fisher said he was never informed that President Trump planned to visit the church, describing the

event as “surreal” and like “some alternative universe.” And the Right Reverend Mariann Budde

stated “I am outraged . . . . I am the bishop of the Episcopal Diocese of Washington and was not

given even a courtesy call that they would be clearing with tear gas so they could use one of our

churches as a prop, holding a Bible, one that declares that God is love and when everything he has



13
     Philip Rucker et al., With White House Effectively a Fortress, Some See Trump’s Strength — but Others See
     Weakness, WASH. POST (June 4, 2020), https://www.washingtonpost.com/politics/with-his-white-house-
     effectively-a-fortress-trump-sees-strength--but-others-see-weakness/2020/06/04/3c70fa26-a672-11ea-b619-
     3f9133bbb482_story.html.



                                                     36
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 38 of 53




said and done is to inflame violence.” Reverend Budde testified before the House Committee on

Natural Resources that she was “horrified” to see the government carrying out the threats of force

President Trump made in the Rose Garden by “tear gassing Americans engaged in peaceful

protests.” She testified that President Trump’s actions were “a misappropriation of scripture, and

a usurpation of our sacred space.” And a former rector at St. John’s Episcopal Church described

her dismay at being “driven off of the patio at St. John’s – a place of peace and respite and medical

care throughout the day – so that man could have a photo opportunity in front of the church!!!

People were hurt so that he could pose in front of the church with a bible!”

         104.     Republican Senators also rebuked the attack on peacefully protesting American

citizens and questioned the constitutionality of the order. Senator Ben Sasse of Nebraska said

“there is a fundamental – a Constitutional – right to protest, and I’m against clearing out a peaceful

protest for a photo op.” Senator Tim Scott of South Carolina also criticized the President’s actions:

“[I]f your question is, should you use tear gas to clear a path so the president can go have a photo-

op, the answer is no.” Senator Susan Collins of Maine stated that it was “painful to watch peaceful

protesters be subjected to tear gas in order for the president to go across the street to a church that

I believe he’s attended only once.” Senator Thom Tillis denounced the Trump administration’s

treatment of protesters. 14 And Senator Lindsey Graham openly supported Gen. Milley’s apology

for his involvement in President Trump’s photo op at St. John’s.15




14
     Sen. Tillis says using military to push protesters out of Lafayette Square was inappropriate, WASH. POST (June
     16, 2020), https://www.washingtonpost.com/video/washington-post-live/wplive/sen-tillis-says-using-military-
     to-push-protesters-out-of-lafayette-square-was-inappropriate/2020/06/16/e821f7fc-c142-41a5-addc-
     96f1f5abc962_video.html?.
15
     Caroline Kelly, Lindsey Graham backs top general's apology for appearing with Trump after force used on
     protesters, CNN (June 11, 2020), https://www.cnn.com/2020/06/11/politics/lindsey-graham-general-apologize-
     trump-protests/index.html.



                                                         37
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 39 of 53




       105.    Even respected members of the military and former members of the Trump

Administration spoke out against the actions taken in Lafayette Park. Former Secretary of Defense

James Mattis excoriated the decision to use tear gas on peaceful protesters stating: “When I joined

the military, some 50 years ago, I swore an oath to support and defend the Constitution. Never did

I dream that troops taking that same oath would be ordered under any circumstance to violate the

Constitutional rights of their fellow citizens—much less to provide a bizarre photo op for the

elected commander-in-chief, with military leadership standing alongside.” In a June 5, 2020

interview, General John Kelly, former White House Chief of Staff for President Trump and former

Secretary of Homeland Security, stated that he “agree[d]” with General Mattis’s comments.

Former Under Secretary of Defense James N. Miller resigned from the Defense Science Board and

accused Secretary of Defense Esper of violating his oath of office because under his auspices

“[l]aw-abiding protesters just outside the White House were dispersed using tear gas and rubber

bullets – not for the sake of safety, but to clear a path for a presidential photo op.” Admiral Mike

Mullen, former Chairman of the Joint Chiefs of Staff, wrote, “It sickened me yesterday to see

security personnel—including members of the National Guard—forcibly and violently clear a path

through    Lafayette Park to      accommodate the president’s         visit   outside St.    John’s

Church. . . . Whatever Trump’s goal in conducting his visit, he laid bare his disdain for the rights

of peaceful protest in this country, gave succor to the leaders of other countries who take comfort

in our domestic strife, and risked further politicizing the men and women of our armed forces.”

       106.    Eighty-nine former Department of Defense officials, including four former

Secretaries of Defense of both parties, published an open letter in the Washington Post decrying

President Trump’s use of “flash-bang grenades, pepper spray and . . . rubber bullets to drive lawful

protesters, as well as members of the media and clergy, away from the historic St. John’s Episcopal




                                                38
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 40 of 53




Church[,] [a]ll so he could hold a politically motivated photo op” as a “betray[al]” of his oath “to

support and defend the Constitution of the United States.” And General Mark Milley, the

Chairman of the Joint Chiefs of Staff, has now publicly apologized for his role in the Lafayette

Park incident: “I should not have been there. My presence in that moment and in that environment

created a perception of the military involved in domestic politics. As a commissioned uniformed

officer, it was a mistake that I have learned from, and I sincerely hope we all can learn from it.”

         107.     Politico subsequently published an article with interviews of National Guardsmen

involved in the attack. 16 One noted, “As a military officer, what I saw was more or less really f--

ed up. . . . The crowd was loud but peaceful, and at no point did I feel in danger, and I was standing

right there in the front of the line.” The Guardsman concluded: “I believe I saw civil rights being

violated in order for a photo op . . . . I’m here to support and defend the Constitution of the United

States and what I saw just goes against my oath and to see everyone try to cover up what really

happened. What I saw was just absolutely wrong.” Similarly, more than 1,250 Justice Department

alumni signed an open letter calling on the department’s inspector general to open an investigation

into Attorney General Barr’s actions on June 1, noting that “it is unclear under what purported

authority” he “issued orders to officers of a variety of federal agencies, including United States

Secret Service, United States Park Police, District of Columbia National Guard, and United States

Military Police” and that “[b]ased on what we now know, these actions violated both the First

Amendment of the United States Constitution, which protects freedom of speech and the press,

and the right to assemble; and the Fourth Amendment, which prohibits unreasonable seizures, to

include objectively unreasonable uses of force by law enforcement officers. None of us would


16
     Daniel Lippman, ‘What I saw was just absolutely wrong’: National Guardsmen struggle with their role in controlling
     protests, POLITICO (June 10, 2020), https://www.politico.com/news/2020/06/09/national-guard-protests-309932.




                                                          39
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 41 of 53




ever have considered directing or engaging in such actions to be consistent with our oaths to

support and defend the Constitution.” 17

         108.     Facing this wave of criticism, Defendant Mark Esper, the Secretary of Defense and

one of the attendees of President Trump’s photo op, attempted to distance himself from the

administration’s rhetoric and President Trump’s threat to deploy military force to enforce order,

stating that “[w]e are not in one of those situations” where such force would be appropriate, and

stating, “I do not support invoking the Insurrection Act.”

         109.     In addition, Arlington County police officers who had been deployed to support

Park Police at Lafayette Park left after Arlington County officials realized they had been co-opted

to participate in a “presidential publicity stunt.”

         110.     However, what still failed to come to pass is any acknowledgment by the

Defendants that their actions were inappropriate, unlawful, and dangerous. Furthermore, there has

been no indication that these violent actions will not be undertaken again. Indeed, on June 8, 2020,

the White House Press Secretary reiterated that the President is not “sorry” about the events of

June 1 and stated that critics of what happened in Lafayette Park “should go back and read the

Constitution” and “I’d point [them] to the First Amendment, where it says you have the right to,

quote, ‘peaceably assemble.’”

         111.     In the weeks following the June 1 attack on peaceful protesters, the President has

only continued his violent rhetoric. On Juneteenth 2020, the holiday commemorating the end of

slavery in the United States, President Trump tweeted a warning to anyone who planned to protest

at a re-election campaign rally he was about to hold in Tulsa, Oklahoma: “Any protesters,


17
     Matt Zapotosky, More than 1,250 former Justice Dept. workers call for internal watchdog to probe Barr role in
     clearing demonstrators from Lafayette Square, WASH. POST (June 10, 2020), https://www.washingtonpost.com/
     national-security/more-than-1250-former-justice-dept-workers-call-for-internal-watchdog-to-probe-barr-role-in-
     clearing-demonstrators-from-lafayette-square/2020/06/10/608827fe-aa73-11ea-9063-e69bd6520940_story.html.



                                                        40
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 42 of 53




anarchists, agitators, looters or lowlifes” who are going to Oklahoma please understand, you will

not be treated like you have been in New York, Seattle, or Minneapolis. It will be a much different

scene!” Days later, on June 23, 2020, President Trump tweeted that protesters in Washington,

D.C. who attempted to set up an autonomous zone in the nation’s capital would be “met with

serious force!”. Twitter flagged President Trump’s tweet with a public interest notice explaining

that the Tweet “violat[ed] Twitter’s policy against abusive behavior, specifically the presence of a

threat of harm against an identifiable group.”

           Congress and Federal Agencies Launch Investigation of Excessive Use of Force
                          against Protesters at Lafayette Park on June 1

       112.    Following the events on June 1, 2020, the House Committee on Natural Resources

requested that the Interior Department Office of the Inspector General launch an investigation into

United States Park Police’s actions in Lafayette Park that day. On June 18, 2020, Interior

Department Inspector General Mark Greenblatt confirmed that his office had “already begun

collecting and reviewing information concerning the Park Police’s activities,” and “will make an

initial determination of which agency had command and control of the law enforcement operation

and conduct a review of Park Police actions accordingly.”

       113.    Since then, the House Committee on Natural Resources has held two oversight

hearings, on June 29 and July 28, 2020, to examine the use of force against peaceful protesters at

Lafayette Park on June 1, 2020. The House Committee on Natural Resources interviewed various

witnesses including a civil rights activist, journalist, a major in the D.C. National Guard, and

Acting Chief of the United States Park Police Gregory Monahan. The House Judiciary Committee,

in a separate hearing on July 28, 2020, also interviewed Attorney General Barr on his role in

dispersing protesters in Lafayette Park on June 1, 2020. Federal authorities continue to investigate




                                                 41
          Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 43 of 53




the facts and circumstances surrounding the Trump Administration’s decision to use force against

protesters in Lafayette Park.

         114.    During these congressional hearings, a whistleblower with the National Guard

confirmed the depravity of Defendants’ conduct, testifying under oath:

                 Having served in a combat zone, and understanding how to assess
                 threat environments, at no time did I feel threatened by the
                 protesters or assess them to be violent. In addition, considering the
                 principles of proportionality of force and the fundamental strategy
                 of graduated responses specific to civil disturbance operations, it
                 was my observation that the use of force against demonstrators in
                 the clearing operation was an unnecessary escalation of the use of
                 force. From my observation, those demonstrators – our fellow
                 American citizens -- were engaged in the peaceful expression of
                 their First Amendment rights. Yet they were subjected to an
                 unprovoked escalation and excessive use of force.

                 As the late Representative John Lewis said, “When you see
                 something that is not right, not just, not fair, you have a moral
                 obligation to say something, to do something.”

                 The oath I swore as a military officer, to support and defend the
                 Constitution of the United States, is a bedrock guiding principle
                 and, for me, constitutes an individual moral commitment and
                 ethical instruction. It is the foundation of the trust safely placed in
                 the Armed Forces by the American people. And it compels me to
                 say something – and do something – about what I witnessed on
                 June 1 at Lafayette Square. 18




18
     Unanswered Questions About the U.S. Park Police’s June 1 Attack on Peaceful Protestors at Lafayette Square:
     Hearing Before the H. Committee on Natural Resources, 116th Cong. (2020) (statement of Adam DeMarco),
     https://naturalresources.house.gov/imo/media/doc/Mr.%20Adam%20DeMarco%20-%20Written%20Testimony
     _.pdf.



                                                       42
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 44 of 53




                                  FIRST CAUSE OF ACTION
                                Violation of the First Amendment

       115.    Plaintiffs repeat, reallege, and incorporate the allegations in the paragraphs above

as though fully set forth herein.

       116.    Defendants’ decision to forcibly disperse Plaintiffs by using weapons, including,

but not limited to, tear gas, flash-bang grenades, smoke bombs, and rubber bullets, violates the

First Amendment in at least four ways: (i) as unconstitutional retaliation for expressive conduct

protected under the First Amendment; (ii) as a violation of right to peaceably assemble; (iii) as an

unconstitutional restriction to a traditional public forum; and (iv) as unconstitutional viewpoint

discrimination.

       117.    Plaintiffs’ rights to assemble, protest, and demonstrate peaceably were all protected

activities under the First Amendment of the United States Constitution. As the Department of

Justice itself stated mere weeks ago, “First Amendment protection is at its apex when citizens seek

to engage in core political speech in a traditional public forum.”

       118.    Defendants deprived Plaintiffs of their rights to assemble, protest, and demonstrate

peaceably by forcibly dispersing Plaintiffs’ peaceful protest by using weapons, including, but not

limited to, tear gas, flash-bang grenades, smoke bombs, and rubber bullets.

       119.    Defendants would not have attacked Plaintiffs but for their speech’s content and

their viewpoint, as evidenced by the fundamentally different approach the administration advances

towards far right fringe groups, such as the “very fine” neo-Nazis who rallied in Charlottesville,

Virginia, or the armed protesters who stormed the state capitol in Lansing, Michigan, as opposed

to the peaceful protesters seeking racial justice in Lafayette Park. Defendants’ subsequent decision

to erect a fence around Lafayette Park further infringed upon Plaintiffs’ rights to assemble, protest,

and demonstrate peaceably by blocking all available access points to the park. Defendants’



                                                 43
           Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 45 of 53




conduct attempted to silence Plaintiffs’ speech, depriving Plaintiffs of their right to command the

attention of the President and the nation by assembling in sight of the White House to express their

dissent.

       120.     Defendants’ conflicting explanations for impeding Plaintiffs’ First Amendment

rights are pretextual, disproved by the numerous videos of the June 1, 2020 event, and cannot

justify their forcible dispersion of Plaintiffs’ peaceful protest with the use of weapons, including,

but not limited to, rubber bullets, tear gas, flash-bang grenades, smoke bombs, and rubber bullets.

The videos of the June 1 event, which show that officers began using munitions on peaceful

protesters approximately 30 minutes before the District of Columbia’s curfew was set to take

effect, confirms that the Defendants’ actions were not aimed at enforcing the curfew, as the White

House alleged, thus refuting the factual bases on which Defendants’ decision was made.

Consequently, the only reasonable inference from Defendants’ conduct is that they forcibly

dispersed protesters as a form of content- and viewpoint-based discrimination and in retaliation

for Plaintiffs’ exercise of protected First Amendment activity.

       121.     None of the shifting justifications Defendants have offered to justify their violence

satisfies the First Amendment. Defendants’ shifting, pretextual bases could not have authorized

violence against unarmed protesters.

       122.     As a result of Defendants’ actions, Plaintiffs have suffered and will continue to

suffer irreparable harm.




                                                 44
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 46 of 53




                                SECOND CAUSE OF ACTION
                               Violation of the Fourth Amendment

       123.    Plaintiffs repeat, reallege, and incorporate the allegations in the paragraphs above

as though fully set forth herein.

       124.    Plaintiffs were seized by Defendants when Defendants’ officers intentionally,

through the use of force and threat of arrest, and by using weapons, including, but not limited to,

tear gas, flash-bang grenades, smoke bombs, and rubber bullets, terminated their freedom of

movement.

       125.    Defendants committed these acts without forewarning and, as a result, Defendants’

acts were objectively unreasonable and constituted unlawful seizure and excessive force.

       126.    Plaintiffs did not commit a crime.

       127.    Plaintiffs did not pose a threat to Defendants or any of their officers or agents or

any other person.

       128.    Plaintiffs’ Fourth Amendment rights were violated when they were deliberately

targeted and shot with tear gas, flash-bang grenades, smoke bombs, and rubber bullets, during the

course of their lawful protest.

       129.    Plaintiffs fear further retaliation in the future in violation of the Fourth Amendment

if they continue to observe, record, or participate in constitutionally protected activity.

                                   THIRD CAUSE OF ACTION
                                  Violation of the Fifth Amendment

       130.    Plaintiffs repeat, reallege, and incorporate the allegations in the paragraphs above

as though fully set forth herein.

       131.    Defendants’ decision to forcibly disperse Plaintiffs by using weapons, including,

but not limited to, tear gas, flash-bang grenades, smoke bombs, and rubber bullets, violates the

Fifth Amendment right to due process.


                                                  45
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 47 of 53




        132.    Plaintiffs have protected First Amendment liberty interests in the right to assemble,

protest, and demonstrate peaceably.

        133.    Plaintiffs have a right to not be subject to excessive force in the context of engaging

in this expressive First Amendment activity.

        134.    By violently attacking unarmed protesters engaged in expressive conduct,

Defendants have engaged in conduct that was “so egregious, so outrageous that it may fairly be

said to shock the contemporary conscience,” Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 n.8

(1998), and therefore constitutes excessive force in violation of the Due Process Clause of the Fifth

Amendment.

        135.    As a result of Defendants’ actions, Plaintiffs have suffered and continue to suffer

irreparable harm.

                            FOURTH CAUSE OF ACTION
                             Damages Pursuant to Bivens
 (Against Defendants Barr, Monahan, Fennelly, Adamchik, Seberling, and John and Jane
                       Does 1-50 in Their Individual Capacities)

        136.    Plaintiffs repeat, reallege, and incorporate the allegations in the paragraphs above

as though fully set forth herein.

        137.    Plaintiffs have constitutionally protected rights under the First, Fourth, and Fifth

Amendments. Defendants infringed upon those rights by forcibly dispersing Plaintiffs’ peaceful

protest by using weapons, including, but not limited to, tear gas, flash-bang grenades, smoke

bombs, and rubber bullets; by attempting to suppress and chill Plaintiffs’ speech; and by engaging

in excessive force as a means to deprive Plaintiffs of their First Amendment liberty interests.

        138.    Defendants are federal actors who each acted under color of law in depriving

Plaintiffs of their rights.




                                                  46
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 48 of 53




        139.    Defendants were personally involved in the deprivation of Plaintiffs’ constitutional

rights and remain involved in the continued constitutional violations. Defendants, including

Defendant Barr, personally ordered law enforcement personnel to extend the security perimeter

and clear the streets around Lafayette Park, personally supervised the execution of that order,

and/or personally carried it out.

        140.    Defendants are not immune from liability to remedy their patently unconstitutional

conduct—conduct prohibited by clearly established governing law.

        141.    Plaintiffs have suffered and continue to suffer damages in an amount to be

determined at trial.

        142.    Plaintiffs are therefore entitled to monetary damages pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). Defendants Barr,

Monahan, Fennelly, Adamchik, Seberling, and John and Jane Does 1-50 are jointly and severally

liable to Plaintiffs.

                                 FIFTH CAUSE OF ACTION
                  Ultra Vires Conduct in Violation of the Posse Comitatus Act

        143.    Plaintiffs repeat, reallege, and incorporate the allegations in the paragraphs above

as though fully set forth herein.

        144.    Plaintiffs have a non-statutory right of action to enjoin and declare unlawful

presidential action that is ultra vires.

        145.    The Constitution grants Congress the power “[t]o provide for calling forth the

militia to execute the laws of the union.” U.S. CONST. ART. I, § 8, cl. 15.

        146.    The Posse Comitatus Act (the “PCA”), 18 U.S.C. § 1385, provides that “[w]hoever,

except in cases and under circumstances expressly authorized by the Constitution or Act




                                                 47
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 49 of 53




of Congress, willfully uses any part of the Army or the Air Force as a posse comitatus or otherwise

to execute the laws shall be fined under this title or imprisoned not more than two years, or both.”

       147.    The “Army” consists of “the Regular Army, the Army National Guard of the United

States, the Army National Guard while in the service of the United States and the Army Reserve.”

10 U.S.C. § 7062(c)(1).

       148.    The PCA “‘eliminate[s] the direct active use of Federal troops by civil law

authorities,’ and ‘prohibits Army and Air Force military personnel from participating in civilian

law enforcement activities.’” United States v. Dreyer, 804 F.3d 1266, 1272 (9th Cir. 2015) (en

banc) (first quoting United States v. Banks, 539 F.2d 14, 16 (9th Cir. 1976); then quoting United

States v. Chon, 210 F.3d 990, 993 (9th Cir. 2000)).

       149.    18 U.S.C. § 1385 does not provide authority to order members of the “Army” to

conduct law enforcement operations such as clearing a crowd of peaceful protesters exercising

their First Amendment rights.

       150.    On information and belief, military police and National Guard members in service

of the United States were among the personnel who attacked the protesters on June 1, 2020, and

cleared Lafayette Park.

       151.    Plaintiffs seek damages from the unlawful deployment of troops to Lafayette Park

as a posse comitatus, a declaration that such deployment was unlawful, and injunctive relief

prohibiting such further unlawful deployments.




                                                 48
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 50 of 53




                              SIXTH CAUSE OF ACTION
               Injunctive Relief and Damages Pursuant to 42 U.S.C. § 1983
 (Against Defendants Allen, Alioto, Black, Buchanan, Carroll, Hargrove, Meyer, Murphy,
 Newsham, Payne, Taylor, Thau, Vincent, Willis, John and Jane Poes 1-50, and John and
                                     Jane Roes 1-50)

       152.    Plaintiffs repeat, reallege, and incorporate the allegations in the paragraphs above

as though fully set forth herein.

       153.    Plaintiffs have constitutionally protected rights under the First, Fourth, and Fifth

Amendments. Defendants Allen, Black, Buchanan, Hargrove, Meyer, Murphy, Payne, Taylor,

Thau, Willis, John and Jane Poes 1-50, and John and Jane Roes 1-50 deliberately deprived

Plaintiffs of those rights by forcibly dispersing Plaintiffs’ peaceful protest by using weapons,

including, but not limited to, tear gas, flash-bang grenades, smoke bombs, and rubber bullets; by

attempting to suppress and chill Plaintiffs’ speech; and by engaging in excessive force as a means

to deprive Plaintiffs of their First Amendment liberty interests. Defendants Carroll and Alioto

directed and oversaw such actions by the Metropolitan Police Department Officers, and Defendant

Vincent coordinated the actions of the Arlington Police Department Officers. In doing so,

Defendants Allen, Alioto, Black, Buchanan, Carroll, Hargrove, Meyer, Murphy, Payne, Taylor,

Thau, Vincent, Willis, John and Jane Poes 1-50, and John and Jane Roes 1-50 acted with reckless

or callous indifference to the Plaintiffs’ constitutionally protected rights.

       154.    The actions taken by Defendants Buchanan, Hargrove, Meyer, Murphy, Payne,

Taylor, Thau, Willis, and John and Jane Roes 1-50 were a result of the District of Columbia

deliberately indifferent failure to train and supervise John and Jane Roes 1-50 on the appropriate

use of force, despite the fact that the number of times that Metropolitan Police Department officers




                                                  49
           Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 51 of 53




have used force has steadily increased since 2013, which warranted training. 19 Several of these

prior incidents involved excessive use of force against protesters. For example, during the 2017

inauguration, police pinned hundreds of protesters into city blocks, used frequent flash-bang

grenades, and heavily deployed tear gas. 20 Defendant Newsham is the Chief of the Metropolitan

Police Department.

          155.     Defendants are state actors who each acted under color of law in depriving Plaintiffs

of their rights.

          156.     As a result of Defendants’ actions, Plaintiffs have suffered and continue to suffer

irreparable harm and damages in an amount to be determined at trial.

          157.     Plaintiffs are therefore entitled to injunctive relief and monetary and punitive

damages against Defendants pursuant to 42 U.S.C. § 1983.

          158.     Defendants are jointly and severally liable to Plaintiffs.




 19
      Peter Hermann, Study finds D.C. police using more force, WASH. POST (Jan. 23, 2018), https://www.washington
      post.com/local/public-safety/report-finds-dc-police-using-more-force/2018/01/23/a858451e-0066-11e8-8acf-
      ad2991367d9d_story.html.
 20
      Kriston Capps, Protesters Descend on D.C. for Day One of the Trump Era, BLOOMBERG (Jan. 20, 2017),
      https://www.bloomberg.com/news/articles/2017-01-20/protesters-descend-on-d-c-for-trump-s-inauguration.



                                                        50
        Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 52 of 53




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court order each of the following

forms of relief:

       a.      Injunctive relief so that Plaintiffs may continue to exercise their right to assemble,

protest, and demonstrate peaceably without fearing retribution, including preliminary injunctive

relief and/or a temporary restraining order requiring Defendants to restore access to Lafayette

Park’s traditional public forum and refrain from using excessive force on peaceful protesters;

       b.      A declaration that the officers’ forcible dispersion of peaceful protesters by using

weapons, including, but not limited to, tear gas, flash-bang grenades, smoke bombs, and rubber

bullets, was and is unconstitutional and unlawful, in violation of the First Amendment, Fourth

Amendment, the Due Process Clause of the Fifth Amendment, and the Posse Comitatus Act;

       c.      Damages in an amount to be proved at trial, including, but not limited to, punitive

damages; and

       d.      An order granting Plaintiffs costs, fees, and disbursements incurred in connection

with these proceedings and such further relief as this Court deems just and proper.




                                                51
         Case 1:20-cv-01542-DLF Document 29 Filed 09/03/20 Page 53 of 53




                                      JURY DEMAND

     Plaintiffs hereby demand a jury trial.


Dated:     September 1, 2020                  Respectfully submitted,

                                              /s Greta B. Williams                  .
                                              Greta B. Williams (D.C. Bar No. 1006968)
                                              Naima L. Farrell (D.C. Bar No. 1023230)
                                                   (admission pending)
                                              Brittany Raia (D.C. Bar No. 1044115)
                                                   (pro hac vice forthcoming)
                                              Matthew Guice Aiken (D.C. Bar No. 1616755)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              1050 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036-5306
                                              Tel: 202.955.8500
                                              GBWilliams@gibsondunn.com
                                              NFarrell@gibsondunn.com
                                              BRaia@gibsondunn.com
                                              MAiken@gibsondunn.com

                                              Randy M. Mastro (pro hac vice)
                                              Orin Snyder (pro hac vice)
                                              Mylan L. Denerstein (pro hac vice)
                                              Anne Champion (pro hac vice)
                                              Katherine Marquart (pro hac vice)
                                              Lee R. Crain (pro hac vice)
                                              Amanda L. LeSavage (pro hac vice)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              200 Park Avenue
                                              New York, New York 10166-0193
                                              Tel: 212.351.4000
                                              RMastro@gibsondunn.com
                                              OSnyder@gibsondunn.com
                                              MDenerstein@gibsondunn.com
                                              AChampion@gibsondunn.com
                                              KMarquart@gibsondunn.com
                                              LCrain@gibsondunn.com
                                              ALeSavage@gibsondunn.com

                                              Counsel for Plaintiffs Radiya Buchanan,
                                              Ann Dagrin, and Lindsay Field




                                              52
